       Case: 4:18-cr-00552-JG Doc #: 45 Filed: 04/22/19 1 of 7. PageID #: 368




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                    :       CASE NO. 4:18-CR-00552
                                              :
                        Plaintiff,            :
                                              :       JUDGE JAMES S. GWIN
        vs.                                   :
                                              :
 ARMANDO MINES,                               :       DEFENDANT ARMANDO MINES’S
                                              :       SENTENCING MEMORANDUM
                       Defendant.             :
                                              :


       Defendant Armando Mines, through counsel, respectfully submits the instant Sentencing

Memorandum to support his request for a sentence of 12 months and 1 day. This sentence is

sufficient but not greater than necessary to achieve the statutory goals of sentencing under to Title

18, United States Code §§ 3553(a) and 3661.

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928

                                              /s/CAROLYN M. KUCHARSKI___
                                              Assistant Federal Public Defender
                                              Ohio Bar: 0062119
                                              /s/ CATHI ADINARO
                                              Attorney at Law
                                              Ohio Bar: 0088731
                                              Office of the Federal Public Defender
                                              1660 West Second Street, #750
                                              Cleveland, OH 44113
                                              (216)522-4856 Fax:(216)522-4321
                                              E-mail: carolyn_kucharski@fd.org
                                              E-mail: cathi_adinaro@fd.org
             Case: 4:18-cr-00552-JG Doc #: 45 Filed: 04/22/19 2 of 7. PageID #: 369




                                             MEMORANDUM
 I.    Introduction

                In September 2018, a single-count indictment was filed charging Armando Mines with

      attempting to possess prohibited objects in a federal correctional institution, in violation of 18

      U.S.C. § 1791(a)(2). (Dkt. 1: Indictment). Mr. Mines moved to suppress his statement made to law

      enforcement. After a hearing, the Court denied his motion. (Dkt. 35: Opinion and Order).

             On November 29, 2018, Mr. Mines pled guilty with a written plea agreement. (Dkt. 36 and

      37). He is now before this Court for sentencing. For the reasons set out below, as well as the

      arguments that will be made orally at the sentencing hearing, Mr. Mines respectfully requests this

      Court impose a sentence of 12 months and 1 day, which is sufficient but not greater than necessary

      to achieve the goals of sentencing.

II.    Advisory Sentencing Guidelines

             A Presentence Investigation Report (“PSR”) was prepared and calculated Mr. Mines’s

      Guideline range at 18 to 24 months, with a Total Offense Level of 13, and a Criminal History

      Category III. (Dkt. 43: PSR, ¶¶ 23, 39, 68). This range is different from what was contemplated

      by the parties in the plea agreement. (Dkt. 43: PSR, ¶ 70). In the plea agreement, the parties

      stipulated to a Total Offense Level of 13, before acceptance. The parties further agreed that no

      other specific offense characteristics or Guideline adjustments apply. (Dkt. 37: Plea, ¶ 15).

      Applying a two-level downward adjustment for his acceptance of responsibility, results in a Total

      Offense Level 11, with a corresponding range of 12 to 18 months. For the reasons stated below,

      Mr. Mines requests this Court follow the Guidelines calculation as recommended by the parties in

      the written plea agreement and impose a sentence at the low end of the range.




                                                      2
       Case: 4:18-cr-00552-JG Doc #: 45 Filed: 04/22/19 3 of 7. PageID #: 370



     a. Mr. Mines was not an organizer, leader, manager, or supervisor.

       The Guidelines calculation in the PSR is inconsistent with the plea agreement in one

respect. The PSR suggests Mr. Mines was “an organizer, leader, manager, or supervisor” and

recommends a two level enhancement under U.S.S.G. § 3B1.1(c). (Dkt. 43: PSR, ¶ 18). Mr.

Mines’s role in the offense was not that of an “organizer, leader, manager, or supervisor” and his

conduct does not qualify for this enhancement. The PSR concludes the aggravating role

enhancement applies because Mr. Mines “recruited, directed, and agreed to pay at least one other

individual, Ricardo Matos, to purchase and deliver cell phones to [Mr. Mines] at the prison.” (Dkt.

43: PSR, Addendum). Mr. Mines objects.

       The commentary of U.S.S.G. § 3B1.1 lists factors for this Court to consider when

determining if an aggravating role enhancement applies. These factors include:

       the exercise of decision making authority, the nature of the participation in the
       offense, the recruitment of accomplices, the claimed right to a larger share of the
       fruits of the crime, the degree of participation in the planning or organizing the
       offense, the nature and scope of the illegal activity, and the degree of control and
       authority exercised over others.

§ 3B1.1, Application Note 4. A mere buyer/seller relationship will not support an aggravated role

enhancement under U.S.S.G. § 3B1.1. United States v. Gibson, 985 F.2d 860, 866 (6th Cir. 1993).

       The aggravating role enhancement does not apply in this case because: (1) the only

evidence suggesting Mr. Mines “recruited” or “directed” Ricardo Matos comes entirely from the

self-serving statements Mr. Matos made to law enforcement when he was arrested and negotiating

his own plea deal; and (2) even if Mr. Matos’s statements are taken as true, the evidence reflects

nothing more than a buyer/seller relationship, which is insufficient to support the aggravating role

enhancement.




                                                 3
       Case: 4:18-cr-00552-JG Doc #: 45 Filed: 04/22/19 4 of 7. PageID #: 371



       This Court should discredit any statement Mr. Matos made indicating or inferring that Mr.

Mines recruited or directed him to participate in this offense. Mr. Matos had a strong motive to

downplay his role in the offense to try to get the least amount of prison time possible. A quick

review of the facts make clear Mr. Matos was out to protect himself from the very beginning.

       On December 30, 2017, law enforcement responded to a single car accident and found Mr.

Matos and a Gregory Cole high on marijuana and K2 (synthetic marijuana). Inside the car, they

found drugs (K2) and a backpack, which contained cell phones (and related items) and two small

pocket knives. (Dkt. 43: PSR, ¶ 6). At that time, Mr. Matos was on federal supervision and knew

he was almost certainly facing additional prison time. Matos then offered to cooperate with law

enforcement and in doing so framed his involvement in a way to benefit him by suggesting that

Mr. Mines was the leader of this scheme. Ultimately, based on his cooperation, Mr. Matos pled to

a misdemeanor state offense for which he received credit for time served, 151 days. (See Exhibits

A and B.)

       There is no credible evidence to support Matos’s story that Mr. Mines was the one who

initiated this scheme, or that he recruited or directed Mr. Matos in any way. Mines had no

supervisory or managerial control over Matos. They knew each other from being cellmates in

prison and remained in contact after Mr. Matos’ release through email, phone and mail. The

following factors are important to consider. First, Mr. Mines was incarcerated and Mr. Matos was

not. Practically speaking, it would be hard for Mr. Mines to supervise or manage anyone from

inside the BOP. Second, even Matos’s statements reflect Mines did not have any supervisory role

over him. Mr. Matos says he “worked with the defendant on three occasions” and on two of those

occasions Matos himself recruited someone else to throw a package over the fence of the BOP.

Mr. Mines has no knowledge of the people Matos recruited, and he had never heard the name



                                               4
       Case: 4:18-cr-00552-JG Doc #: 45 Filed: 04/22/19 5 of 7. PageID #: 372



Gregory Cole. Gregory Cole confirmed he did not know Armando Mines and was recruited solely

by Ricardo Matos.

        Mr. Mines does not dispute that he purchased cell phones from Matos and that Matos was

to deliver them to him at FCI Elkton. However, their relationship was one of buyer/seller, not

organizer/participant. The Sixth Circuit has held that to support an aggravated role enhancement

under U.S.S.G. § 3B1.1 “more is required than a mere buyer/seller relationship.” United States v.

Gibson, 985 F.2d 860, 866 (6th Cir. 1993). Mr. Mines purchased cell phones and other contraband

from Matos. That is where there relationship ended. Mr. Mines had no control or supervisory role

over Matos. The fact that Mr. Mines sold the contraband obtained from Matos to others does not

make him an organizer, leader, manager, or supervisor. A role as a middleman is insufficient to

support an aggravated role enhancement. Gibson, 985 F.2d at 867 (quoting United States v. Brown,

944 F.2d 1377 (7th Cir. 1991) (“Section 3B1.1 requires ‘the exercise of some authority in the

organization, the exertion of some degree of control, influence, or leadership.’”). For all of these

reasons, this Court should find that the aggravating role enhancement does not apply under the

facts in this case.

        Alternatively, should this Court conclude the enhancement under U.S.S.G. § 3B1.1(c) does

apply, Mr. Mines requests the Court impose a sentence within the range contemplated by the

parties in the plea agreement. The parties agreed, based on a holistic review of the evidence, that

Mr. Mines was not a leader in the offense. In the plea agreement, the parties specified which

sentencing enhancements applied and agreed that that “no other specific offense characteristics,

Guideline adjustments or Guideline departures apply.” (Dkt. 37: Plea, ¶ 15).




                                                 5
               Case: 4:18-cr-00552-JG Doc #: 45 Filed: 04/22/19 6 of 7. PageID #: 373



               In 2016 and 2017, Mr. Mines was punished by the BOP for using a cell phone. (See Dkt.

       43: PSR, ¶ 5 1). As part of his punishment, Mr. Mines spent 60 days on each occasion in the Special

       Housing Unit (SHU), was moved to a higher security prison, forfeited good-time credit towards

       his sentence and lost visitation and property privileges. Because of that conduct Mr. Mines will

       already spend more time in the custody of the BOP and substantially more time than the 151 days

       Mr. Matos’ received for his part. Mr. Mines requests this Court take into consideration the

       punishment already imposed by the BOP when determining what kind of sentence is sufficient but

       not greater than necessary.

III.       Conclusion

               Mr. Mines respectfully requests this Court follow the recommendation of the parties as

       detailed in the plea agreement and impose a sentence at the low-end of the guidelines range. A

       sentence of 12 months and 1 day is “sufficient but not greater than necessary” to achieve the

       statutory purposes of punishment, as required by 18 U.S.C. § 3553(a).

                                                    Respectfully submitted,

                                                    STEPHEN C. NEWMAN
                                                    Federal Public Defender
                                                    Ohio Bar: 0051928

                                                    /s/CAROLYN M. KUCHARSKI____
                                                    Assistant Federal Public Defender
                                                    Ohio Bar: 0062119




       1
        The PSR states that Mr. Mines was caught in possession of a cell phone in 2017. This is not true.
       A cell phone was found and a review of the numbers on the phone led the BOP to charge Mr.
       Mines with use of that cell phone. He was not in possession of the phone.

                                                       6
       Case: 4:18-cr-00552-JG Doc #: 45 Filed: 04/22/19 7 of 7. PageID #: 374



                                                /s/ CATHI ADINARO
                                                Attorney at Law
                                                Ohio Bar: 0088731
                                                Office of the Federal Public Defender
                                                1660 West Second Street, #750
                                                Cleveland, OH 44113
                                                (216)522-4856 Fax:(216)522-4321
                                                E-mail: carolyn_kucharski@fd.org
                                                E-mail: cathi_adinaro@fd.org




                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2019, a copy of the foregoing Sentencing Memorandum

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. All other parties will be served

by regular U.S. Mail. Parties may access this filing through the Court’s system.


                                                /s/CAROLYN M. KUCHARSKI_____
                                                Assistant Federal Public Defender
                                                Ohio Bar: 0062119




                                                   7
